Order entered February 17, 2015




                                        In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                  No. 05-14-00206-CV

             MCKINNEY AVENUE PROPERTIES NO. 2, LTD., Appellant

                                          V.

            BRANCH BANK AND TRUST COMPANY, ET AL., Appellees

                    On Appeal from the County Court at Law No. 2
                                Dallas County, Texas
                        Trial Court Cause No. CC-10-08500-B

                                      ORDER
      Appellant McKinney Avenue Properties No. 2, Ltd.’s February 17, 2015 Motion

Requesting Audio Recording of Oral Argument is DENIED.


                                                 /s/   MOLLY FRANCIS
                                                       PRESIDING JUSTICE